Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Status of the Claims
Claims 3,4,10 are cancelled
Claims 1,14,19 are amended
Claims 21,-23 are new
Claims 1,2,5-9,11-23 are pending
The rejection under 35 USC 101 is maintained

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  
Regarding the rejection under 35 USC 101, Applicant has amended the claim to recite hardware sensors and a processor.  The claims do not recite a particular sensing technology.  However, the examiner notes that in general, collecting data from sensors and analyzing data used in a conventional manner does not confer patent eligibility.  (Automated Tracking Solutions v. The Coca-Cola Company, Feb. 16, 2018, Fed. Cir., “The representative claims are quite broad, reciting uses of RFID system components recognized in the specification to be routine and conventional. The claims do not use these conventional RFID components in a non-conventional combination or arrangement. Instead, the claims merely disclose collecting data from a particular source—RFID transponders—and analyzing that data.”) Without more disclosure, the examiner cannot conclude that merely sensing data from car components (e.g. Wilbrink reference) and performing an analysis is patent eligible.  
Regarding the prior art rejection, Applicant argues that the cited art does not disclose “receiving self-reported component data from component hardware sensors.” (Applicant’s 6/16/22 remarks, p.8).  The examiner respectfully disagrees.
The examiner notes that Wilbrink discloses a RFID reader that reads tagged parts in a vehicle.  (Wilbrink, abstract).  The examiner interprets RFID technology to be self-reporting.  That is, the RFID tag contains data that it broadcasts to a reader.  To the extent that Wilbrink discloses one reader unit and not a plurality of “sensors”, this is addressed in the newly cited Hasegawa reference.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18,23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim recites “wherein the components each include a component hardware sensor”.  The examiner notes that the specification describes a “sensor suite” that serves a vehicle (e.g. Fig.1), but it is unclear where the support for “wherein the components each include a component hardware sensor”.  Further clarification is required.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2,5-10,13,21,22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to updating a bill of materials (BOM) which is a mental process. Other than reciting a sensors and a processor nothing in the claims precludes the steps from being performed mentally.  But for the sensors and processor  the limitations component detection, receiving component data, outputting updated component information, determining acceptability, saving updated configuration is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.   The limitations of sensors are considered by the examiner to be extra solution activity.  Applicant has not invented of gathering data through sensors.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).   If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a processor  amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Also, the additional elements of sensors were considered by the examiner to be extra solution activity above.  Applicant has not invented sensing data.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Sensing data through a sensor (e.g. RFID) is conventional in the art.  (Automated Tracking Solutions v. The Coca-Cola Company, Feb. 16, 2018, Fed. Cir., “The representative claims are quite broad, reciting uses of RFID system components recognized in the specification to be routine and conventional. The claims do not use these conventional RFID components in a non-conventional combination or arrangement. Instead, the claims merely disclose collecting data from a particular source—RFID transponders—and analyzing that data.”) The claims are not patent eligible.
Regarding the dependent claims, these claims are directed to limitations which serve to limit the BOM updating steps.  The subject matter of claims 2 (log of changes), 5 (self reported component data), 6 (flagging unacceptable component configuration), 7 (BOM is of autonomous vehicle, routing vehicle for service), 8 (run component detection while vehicle is in service), 9 (comparing configuration to target), 10 (comparing configuration to range of target values), 13 (human readable BOM format) , 21( component data from vehicle), 22 (transmit to computer) add additional steps to the abstract idea.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2, 8, 14-16,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink US7855663B2 in view of Sankavaram US20190066398A1 in view of Hasegawa 20040263334




Regarding Claim 1, Wilbrink discloses

running an automatic component detection process for detecting data about components of the vehicle; 
receiving self-reported component data…
outputting an updated component configuration including updated component data for the components in the vehicle, wherein the updated component data includes the self-reported component data; 
saving the updated component configuration to the bill of materials.
Wilbrink discloses a system for reading and storing RFID tagged parts information in a vehicle.  (Wilbrink, abstract, “A system for utilizing RFID tags to manage automotive parts. A system is provided that includes a radio frequency identification (RFID) reader configured to read data from RFID tags affixed to parts located throughout a vehicle, wherein each RFID tag uniquely identifies a part; a data processing system configured to process the data obtained by the RFID reader; and a service application that provides service related information to an end user based on an installation or removal of a part from the vehicle.”; Fig.1).  

Wilbrink does not explicitly disclose
determining, at a processor, whether the updated component configuration is acceptable; and 
Sankavaram discloses a system for detecting and directing service for an autonomous vehicle.  (Sankavaram, abstract; Summary, “According to some aspects, a system is disclosed for performing automatic maintenance of an autonomous vehicle. The system includes a communication device configured to receive a maintenance request from the autonomous vehicle, wherein the maintenance request includes diagnostic data from an On-Board Computing (OBC) device of the autonomous vehicle. Further, the communication device is configured to receive a work schedule of a closest facility. Moreover, the communication device is configured to send an appointment reservation to the autonomous vehicle, wherein the appointment reservation includes a time slot and the location of the closest facility. Further, the system includes a processing device configured to analyze the diagnostic data to identify at least one recommended car service for the autonomous vehicle. Further, the processing device is configured to compare a vehicle location against a plurality of facility locations to identify the closest facility from a plurality of maintenance facilities, wherein the plurality of facility locations is related to the locations of the plurality of maintenance facilities. Moreover, the processing device is configured to generate the appointment reservation with the closest facility in the one or more facility locations based on the received one or more work schedules.”; para0036, “The VHM system 120 is configured to autonomously monitor a state of health (SOH) of the components, subsystems and systems that perform or monitor one or more functions related to autonomous vehicle operation. The VHM system 120 includes a controller architecture that is configured with multilayer hierarchical VHM data processing, collection, and storage employing the plurality of VHM agents. This configuration can serve to reduce data processing complexity, data collection and data storage costs. The VHM system 120 can provide a centralized system monitoring and a distributed system monitoring arrangement with data collection via a VHM master controller and the plurality of VHM agents to provide a rapid response time and an integrated vehicle/system level coverage.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wilbrink with the determination of Sankavaram with the motivation of performing maintenance.  Id.

Wilbrink does not explicitly dislcose
From component hardware sensors
Hasegawa is directed to a system for reading RFID tagged objects in a vehicle.  (Hasegawa, abstract).  Hasegawa discloses that the reader could comprise multiple antennas that read different areas of the vehicle.  (Hasegawa, para 0033, “The RFID reading unit 50 has: antennas 51 that are mounted on, for example, both a passenger space and a storage space for radio wave transmission and reception to and from the RFID tags 70; a radio-frequency module 52 that supplies radio waves to be emitted via the antennas 51, converts analog radio waves to digital signals, and outputs the digital signals; and a control module 53 that controls the RFID reading unit 50. The control module 53 has a communication control capability of switching between transmission and reception of the radio-frequency module 52 and detecting errors by, for example, a cyclic redundancy check (CRC). The control module 53 also functions as an interface to the system controller 10.”)  The examiner interprets the plurality of reader antennas to be hardware sensors.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wilbrink and Sankavaram with the sensors of Hasegawa with the motivation of cataloging items in vehicles.  Id.


Regarding Claim 2, Wilbrink, Sankavaram and Hasegawa disclose  the method of claim 1.  
creating a log of changes to the bill of materials.
“At step 170, a list of every new item that was detected during maintenance is built, and at step 180, the process ends.”  (Wilbrink, col.4,lns.45-53)


Regarding Claim 5, Wilbrink, Sankavaram and Hasegawa disclose  the method of claim 3.  
wherein the self-reported component data includes at least one of a part number, a serial number, a firmware version, and a software version. 
(Wilbrink, claim 2, “2. The system of claim 1, wherein each RFID tag includes a part number and data regarding whether the part is new or refurbished.”)

Regarding Claim 8, Wilbrink, Sankavaram and Hasegawa disclose  the method of claim 1.  
wherein the bill of materials is a bill of materials 
See prior art rejection of claim 1 regarding Wilbrink

for an autonomous vehicle, and 
See prior art rejection of claim 1 regarding Sankavaram

wherein running the automatic component detection process comprises running the automatic component detection process when the vehicle is in service.
See prior art rejection of claim 1 regarding Wilbrink

Regarding Claim 14,
a plurality of component, 
wherein the components each include a component hardware sensor and are configured to self-report selected component data; 
a processor for determining whether the self-reported component data meet predetermined criteria and identifying unacceptable component data; and 
a database for storing self-reported component data for each of the plurality of components, wherein the database is configured to update previously-stored data based on the self-reported component data.
See prior art rejection of claim 1.

Regarding Claim 15, Wilbrink, Sankavaram and Hasegawa disclose  the vehicle of claim 14

wherein the vehicle is an autonomous vehicle, and wherein when unacceptable component data is identified, the vehicle is scheduled for service and the vehicle is routed to a service center for the scheduled service.
See prior art rejection of claim 1 regarding Sankavaran

Regarding Claim 16, Wilbrink, Sankavaram and Hasegawa disclose  the vehicle of claim 14
a second database for storing changes between an original bill of materials and updated stored data for each of the plurality of components. 
(Wilbrink, fig.3).  The examiner interprets different tables to read on different databases (e.g. a structured set of data)


Regarding Claim 19,
an onboard computer; and 
a plurality of components including a plurality of sensors from a sensor suite, 
wherein each of the plurality of components is configured to self- report selected component data by transmitting the selected component data; 
wherein the onboard computer is configured to receive updated component data,
determine whether the updated component data is acceptable, and 
save the updated component data to an updated bill of materials.
See prior art rejection of claim 1.

Regarding Claim 20, Wilbrink, Sankavaram and Hasegawa disclose the vehicle of claim 19,
wherein the onboard computer is further configured to store changes between an original bill of materials and the updated bill of materials. 
See prior art rejection of claim 1.

Regarding Claim 21, Wilbrink, Sankavaram and Hasegawa disclose the method of claim 1.
transmitting self-reported component data from respective components of the vehicle.
See prior art rejection of claim 1
Regarding Claim 22, Wilbrink, Sankavaram and Hasegawa disclose the method of claim 21.
wherein transmitting self-reported component data includes transmitting the component data to at least one of an onboard computer, a central computer, a cloud, and a web application.
Wilbrink discloses that component data could be collected in an onboard computer.  (Wilbrink, fig.1)

Regarding Claim 23, Wilbrink, Sankavaram and Hasegawa disclose the vehicle of claim 14.
wherein each of the plurality of components is to transmit respective self-reported component data.
See prior art rejection of claim 1


Claims 6,7,9,10,13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink US7855663B2 in view of Sankavaram US20190066398A1 in view of Saito 20020044049A1

Regarding Claim 6, Wilbrink, Sankavaram and Hasegawa disclose  the method of claim 1.

Wilbrink, Sankavaram and Hasegawa does not explicitly disclose  
wherein when the updated component configuration is not acceptable, flagging the updated component configuration for review.
Saito is directed to a vehicle warning system.  (Saito, abstract).  Saito discloses diagnosing problems and reporting problems.  (Saito, summary, “In case that these control data are compared with a permissible data area and the control data deviates from this, abnormal data reporting process installed in the vehicle detects this diagnostic result. Abnormal data reporting process gives the driver warning by using the on-vehicle display. in addition, abnormal data reporting process informs the information peripheral device of the service company of abnormal data information to which the career to data abnormal concerned is shown via the mobile object data communication terminal, the Internet, and public line. In the service company, an abnormal analysis process diagnoses the break-down of the car from abnormal data, retrives one or more maintenance agencys which can repair the breakdown, and provides the result to the said on-vehicle display. At this time, the answer of no of the estimation of no necessary, the exchange parts, and the check maintenance of maintenance and the check measurements necessary is transmitted.”).  The examiner interprets a report to read on a flag.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wilbrink, Sankavaram and Hasegawa with the flag of Saito with the motivation of performing maintenance.  Id.

Regarding Claim 7, Wilbrink, Sankavaram, Hasegawa and Saito disclose the method of claim 6.
wherein the bill of materials is in an autonomous vehicle, and further comprising scheduling the autonomous vehicle for service, and routing the autonomous vehicle to a service center.
See prior art rejection of claim 1.


Regarding Claim 9, Wilbrink, Sankavaram and Hasegawa disclose  the method of claim 1.  

Wilbrink, Sankavaram and Hasegawa does not explicitly disclose
wherein determining whether the updated component configuration is acceptable includes comparing the updated component configuration to a target configuration.
Saito discloses that data outside a range could be unacceptable.  (Saito, Summary, “In case that these control data are compared with a permissible data area and the control data deviates from this, abnormal data reporting process installed in the vehicle detects this diagnostic result.”; para 0016 “and provides a vehicle break-down diagnosis and maintenance diagnosis system, in which by comparing a control data of a powertrain and vehicle control system in a designated operation condition with an allowable zone for an ordinary operation condition, when a break-down diagnostic processing program installed in a vehicle provides a diagnosis result reporting that the control data is located outside the allowable zone, the diagnosis result is reported to a driver with an on-vehicle display panel;”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Wilbrink with the data range of Saito with the motivation of detecting abnormal conditions.  Id.


Regarding Claim 13, Wilbrink, Sankavaram and Hasegawa disclose  the method of claim 1.  
reporting the updated component configuration in the bill of materials in a human-readable format, wherein reporting complies with selected compliance goals.
See prior art rejection of claim 6 regarding Saito.  The examiner interprets a vehicle diagnostic report to comply with a goal of warning of vehicle failure. 


Claims 11,12,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink US7855663B2 in view of Sankavaram US20190066398A1 in view of Hasegawa in view of Parfenov 20160328883

Regarding Claim 11, Wilbrink, Sankavaram and Hasegawa disclose  the method of claim 1.  
wherein the bill of materials is in 
See prior art rejection of claim 1 regarding Wilbrink

an autonomous vehicle, and further comprising 
See prior art rejection of claim 1 regarding Sankavaram

Wilbrink and Sankavaram does not explicitly disclose
presenting data about components in the bill of materials to augmented reality glasses.
Parfenov is directed to an augmented reality display system.  (Parfenov, abstract).  Parfenov discloses that augmented reality can be used to display components in a vehicle viewed through glasses.  (Parfenov FIG. 32 is a perspective view of digital AR glasses and the AR content displayed thereon and viewable by a user.)    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Wilbrink and Sankavaram with the glasses of Parfenov with the motivation of improving human machine interaction.  (Parfenov, summary)

Regarding Claim 12, Wilbrink, Sankavaram, Hasegawa and Parfenov disclose the method of claim 11.  

Wilbrink do not explicitly disclose
presenting data from the bill of materials about selected components when the glasses are directed at the selected components.
“In the example of digital glasses, the real-world content (actual graphic) is transmitted through the lenses of the digital glasses and directly to the user's eye, as is the case with any glasses. The AR content, in this example, includes the computer-generated graphics, which are computer-generated and displayed on the inside of the lens to augment what the user is already viewing, thereby resulting in AR content 117.”  (Parfenov, para 0048)    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Wilbrink, Sankavaram and Hasegawa with the glasses of Parfenov with the motivation of improving human machine interaction.  (Parfenov, summary)


Regarding Claim 17, Wilbrink, Sankavaram and Hasegawa disclose  the vehicle of claim 14

an augmented reality system, wherein data about the plurality of components is presented to augmented reality glasses.
See prior art rejection of claim 11 regarding Parfenov

Regarding Claim 18, Wilbrink, Sankavaram, Hasegawa and Parfenov disclose the vehicle of claim 17
wherein the augmented reality system is configured to display data about selected components when the glasses are directed at the selected components.
See prior art rejection of claim 12


Conclusion



Relevant art not relied on include 
Kamel 20100315204 is directed to a vehicle maintenance system employing RFID.  (Kamel, abstract, “Embodiments of the present invention provide method and system for determining whether to effect maintenance of a vehicle component. In one embodiment, the method includes transmitting an RFID read signal to an RFID device associated with at least one component of a vehicle and receiving at least one RFID response signal from the RFID device. The at least one RFID response signal includes an identifier associated with the at least one component and a sensed value of a parameter associated with the at least one component.”)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687